DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 2, 4-6, 8-10, 12-14, 16-18, 20-22 and 24 responded on May 02, 2022 are pending,  claims 1, 2, 4-6, 8-10, 12-14, 16-18, 20-22 and 24 are amended.
Response to Arguments
Applicant’s arguments, see pg. 17-18, filed May 02, 2022, with respect to the rejection(s) of claim 1 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Applicant argued that Miklos discloses an MgNB and SgNB in a RAN not a single node. However, the new cited reference discloses the first and second base station (i.e. MgNB and SgNB) can have separated path to a core network see Fig. 1, and further discloses the first and second base station be a same base station in [0092].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 12-14, 16-18, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Miklos et al. (US 2020/0351969 A1, hereinafter "Miklos") in view of Sun et al. (US 2020/0260457 A1, Continuation of application No. PCT/CN2017/108396, filed on Oct. 30, 2017, hereinafter "Sun").
Regarding claim 1, Miklos discloses a method performed by a session management function (SMF) in a communication system, the method comprising:
receiving a request message for establishing a protocol data unit (PDU) session (Miklos, Fig. 6A SMF receives PDU session establishment request);
deciding to perform a redundant transmission associated with the PDU session between a user plane function (UPF) and a radio access network (RAN) (Miklos, Fig. 6A [0117] A need for redundant handling may be indicated to RAN as discussed above to trigger DC it may be indicated to the RAN (possibly using an explicit flag) that DC is needed);
transmitting, to the UPF, a session establishment request message (Miklos, Fig. 6A SMF sends session establishment request to UPF);
receiving, from the UPF, a session establishment response message (Miklos, Fig. 6A SMF receives session establishment response from UPF);
transmitting, to the RAN, at least two core network (CN) tunnel information 
for the redundant transmission (Miklos, [0064-54, 90] Fig. 6A CN (i.e. AMF or SMF) transmits to MgNB (i.e. RAN) PDU Session Request Redundancy Required, the CN may also provide the information on a per flow basis as well, using the per flow QoS, The RAN may be informed that different UPFs are used for the different PDU sessions via checking the UPF tunnel endpoint addresses);
receiving, from the RAN, at least two access network (AN) tunnel information for the redundant transmission (Miklos, [0064-65, 90] Fig. 6A CN (i.e. AMF or SMF) receives from MgNB (i.e. RAN) PDU Session Redundancy Required Request ACK, the CN may also provide the information on a per flow basis as well, using the per flow QoS marking The RAN may be informed that different UPFs are used for the different PDU sessions via checking the UPF tunnel endpoint addresses).
Miklos discloses the CN tunnel information allocated by SMF in general and the redundant tunnel in a RAN but does not explicitly disclose deciding to perform a redundant transmission associated with the PDU session between a user plane function (UPF) and a single radio access network (RAN) node, transmitting, to the RAN, at least two core network (CN) tunnel information for establishing at least two CN tunnels between the single RAN node and the UPF for the redundant transmission; wherein the session establishment request message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the SMF, and wherein the session establishment response message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the UPF. 
Sun from the same field of endeavor discloses deciding to perform a redundant transmission associated with the PDU session between a user plane function (UPF) and a single radio access network (RAN) node (Sun, [0107, 0092] Decide to establish the master transmission path and the secondary transmission path (i.e. redundant transmission) between the terminal and the user plane function entity, replicates the packet, marks packets with sequence numbers and NCP IDs, and then sends the packets on the path 1 and the path 2. It should be noted that, the first access device and the second access device may be a same access device (for example, a same base station) (i.e. single node) during implementation), transmitting, to the RAN, at least two core network (CN) tunnel information for establishing at least two CN tunnels between the single RAN node and the UPF for the redundant transmission (Sun, [0111] SMF Initiate establishment of the master path and the secondary path, a bicasting indication, Send a QoS flow establishment request to establish a first QoS flow and a second QoS flow (i.e. 2 CN tunnel)); wherein the session establishment request message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the SMF (Sun, [0116] The AMF receives the master and secondary QoS flow establishment request sent by the SMF and sends a QoS flow establishment request to a first access device), and wherein the session establishment response message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the UPF (Sun, [0116] The first access device sends a QoS flow establishment response message to the AMF, to notify the AMF that the establishment of the first QoS flow on a wireless side is completed, The SMF instructs the UPF to establish UPF side user plane resources for the first QoS flow and the second QoS flow). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resource selecting disclosed by Miklos and redundant transmission disclosed by Dao with a motivation to make this modification in order to improve service transmission quality and ensure reliability when there is an error(Sun, [0133]).	
Regarding claim 2, Miklos further discloses wherein a packet and a duplicated packet corresponding to the packet are assigned with a same sequence number and are transmitted via at least two tunnels, based on at least one of the at least two CN tunnel information or at least two AN tunnel information, separately (Miklos, [0035] A replication entity/node 101 creates a replica of each Ethernet frame (e.g., frames 14, 15, and 16), and assigns a sequence number to it), and wherein in case that the RAN node or the UPF receives the packet and the duplicated packet, one of the packet and the duplicated packet is eliminated based on the same sequence number (Miklos, [0239-0242] The elimination entity/node 103 uses the sequence number to find duplicates of the same frame).
Regarding claim 4, Milkos discloses deciding whether to insert two intermediate UPFs (I-UPFs) between the UPF and the RAN node for the redundant transmission (Miklos, [0099-0101, 0128] it may be possible to assign a more central PDU session anchor which does not change during a session even if an
intermediate UPF is changed, the subsequent PDU session may be modified as
needed),
wherein in case that CN tunnel information of the UPF is allocated by the UPF, downlink CN tunnel information of the two I-UPFs is provided to the UPF and the CN tunnel information of the UPF is provided to the SMF, and uplink CN tunnel information of the UPF is provided to the two I-UPFs (Miklos, [0108] the CN can decide to release the PDU session and request the establishment of a new one in case of SgNB changes. Given that there is another PDU session that can carry traffic due to redundancy, this reestablishment might not cause a packet loss),
wherein in case that the CN tunnel information of the two I-UPFs and the CN tunnel information of the UPF are allocated by the SMF, the CN tunnel information of the two I-UPFs are provided to the UPF and the CN tunnel information of the UPF is provided to the two I-UPFs (Miklos, [0108] the CN can decide to release the
PDU session and request the establishment of a new one in case of SgNB changes. Given that there is another PDU session that can carry traffic due to redundancy, this reestablishment might not cause a packet loss), and
wherein the CN tunnel information of the two I-UPFs and the CN tunnel information of the UPF are provided to the RAN node (Miklos, [0064] the CN may also provide the information on a per flow basis as well, using the per flow QoS marking. Then the RAN can map the flows to one or the other gNB and corresponding radio bearer).
Regarding claim 5, Miklos discloses a method performed by a user plane function (UPF) in a communication system, the method comprising:
receiving, from a session management function (SMF), a session establishment request message for a redundant transmission associated with a protocol data unit (PDU) session between the UPF and a radio access network (RAN) (Miklos, Fig. 6 Session Establishment Request receives by UPF, may provide redundancy for uplink/downlink communications through the wireless communication network and thereby provide benefits such as improved reliability);
transmitting, to the SMF, a session establishment response message (Miklos, Fig. 4 Session Establishment Response receives by SMF);
wherein at least two core network (CN) tunnel information are provided to the RAN node for the redundant transmission (Miklos, [0064-65, 0117] A need for redundant handling may be indicated to RAN as discussed above to trigger dual connectivity, it may be indicated to the RAN that dual connectivity is needed, the CN may also provide the information on a per flow basis as well, using the per flow QoS marking The RAN may be informed that different UPFs are used for the different PDU sessions via checking the UPF tunnel endpoint addresses), 
Miklos does not explicitly disclose receiving, from the SMF, at least two access network (AN) tunnel information, allocated by the single RAN node, for the redundant transmission, wherein at least two core network (CN) tunnel information for establishing at least two CN tunnels between the single RAN node and the UPF are provided to the single RAN node for the redundant transmission, wherein the session establishment request message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the SMF, and wherein the session establishment response message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the UPF.
Sun from the same field of endeavor discloses receiving, from the SMF, at least two access network (AN) tunnel information, allocated by the single RAN node, for the redundant transmission (Sun, [0092, 0126] The SMF instructs the UPF to establish UPF side user plane resources for the first QoS flow and the second QoS flow, It should be noted that, the first access device and the second access device may be a same access device (for example, a same base station) (i.e. single node) during implementation), wherein at least two core network (CN) tunnel information for establishing at least two CN tunnels between the single RAN node and the UPF are provided to the single RAN node for the redundant transmission (Sun, [0106] Establishment of the master path and the secondary path at an initial stage can ensure that in addition to the master path, the secondary path may be available to a service), wherein the session establishment request message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the SMF (Sun, [0108] UE sends a service request to an SMF, where the service request includes a QoS parameter, a master and secondary path establishment indication), and wherein the session establishment response message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the UPF (Sun, [0109] where the message indicates that the SMF may establish the master path and the secondary path for the service request of the UE).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resource selecting disclosed by Miklos and redundant transmission disclosed by Dao with a motivation to make this modification in order to improve service transmission quality and ensure reliability when there is an error(Sun, [0133]).	
Regarding claim 6, Miklos discloses wherein a packet and a duplicated packet corresponding to the packet are assigned with a same sequence number and are transmitted via at least two tunnels, based on at least one of the at least two CN tunnel information or at least two AN tunnel information, separately (Miklos, [0035] A replication entity/node 101 creates a replica of each Ethernet frame (e.g., frames 14, 15, and 16), and assigns a sequence number to it, elimination entity/node 103 uses the sequence number to find duplicates of the same frame, so that only a single copy of a given frame is forwarded on the egress port), and wherein in case that the RAN node or the UPF receives the packet and the duplicated packet, one of the packet and the duplicated packet is eliminated based on the same sequence number (Miklos, [0035] The Frame/Packet Replication and Elimination for Reliability (FRER/PREF) function may be applied between).
Regarding claim 8, Miklos discloses wherein inserting two I-UPFs between the UPF and the RAN node for the redundant transmission is decided (Miklos, [0099-0101, 0128] it may be possible to assign a more central PDU session anchor which does not change during a session even if an intermediate UPF is changed, the subsequent PDU session may be modified as needed),
wherein in case that CN tunnel information of the UPF is allocated by the UPF, downlink CN tunnel information of the two I-UPFs is provided to the UPF and the CN tunnel information of the UPF is provided to the SMF, and uplink CN tunnel information of the UPF is provided to the two I-UPFs (Miklos, [0108] the CN can decide to release the
PDU session and request the establishment of a new one in case of SgNB changes. Given that there is another PDU session that can carry traffic due to redundancy, this reestablishment might not cause a packet loss),
wherein in case that the CN tunnel information of the two I-UPFs and the CN tunnel information of the UPF are allocated by the SMF, the CN tunnel information of the two I-UPFs are provided to the UPF and the CN tunnel information of the UPF is provided to the two I-UPFs (Miklos, [0108] the CN can decide to release the PDU session and request the establishment of a new one in case of SgNB changes. Given that there is another PDU session that can carry traffic due to redundancy, this reestablishment might not cause a packet loss), and
wherein the CN tunnel information of the two I-UPFs and the CN tunnel information of the UPF are provided to the RAN node (Miklos, [0064] the CN may also provide the information on a per flow basis as well, using the per flow QoS marking. Then the RAN can map the flows to one or the other gNB and corresponding radio bearer).
Regarding claim 9, Miklos discloses a method performed by a radio access network (RAN) node in a communication system, the method comprising:
transmitting, to a session management function (SMF), a request message for establishing a protocol data unit (PDU) session (Miklos, Fig. 6 Session Establishment Request receives by UPF1 and UPF2, may provide redundancy for uplink/downlink communications through the wireless communication network and thereby provide benefits such as improved reliability);
receiving, from the SMF, at least [two] core network (CN) tunnel information for a redundant transmission associated with the PDU session between a user plane function (UPF) and the RAN node (Miklos, Fig. 6 AMF receives SM Request Ack – PDU Session Establishment Response, a need for redundant handling may be indicated to RAN as discussed above to trigger DC, it may be indicated to the RAN that DC is needed); and
transmitting, to the SMF, at least two access network (AN) tunnel information for the redundant transmission, wherein the at least [two] AN tunnel information are transferred to the UPF (Miklos, Fig. 6 SMF received SM Request N2 Information, a need for redundant handling may be indicated to RAN as discussed above to trigger DC, it may be indicated to the RAN that DC is needed).
Miklos does not explicitly discloses at least two AN tunnel information are transferred to the UPF and at least two CN tunnel information for establishing at least two CN tunnels between the single RAN node and a user plane function (UPF) for redundant transmission, wherein a session establishment request message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the SMF, and wherein a session establishment response message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the UPF.
Sun from the same field of endeavor discloses receiving, from the SMF, at least two core network (CN) tunnel information for establishing at least two CN tunnels between the single RAN node and a user plane function (UPF) for a redundant transmission associated with the PDU session between a user plane function the UPF and the single RAN node (Sun, [0092, 0111] Initiate establishment of the master path and the secondary path, a bicasting indication, Send a QoS flow establishment request to establish a first QoS flow and a second QoS flow (i.e. 2 CN tunnel), It should be noted that, the first access device and the second access device may be a same access device (for example, a same base station) (i.e. single node) during implementation); wherein the session establishment request message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the SMF (Sun, [0116] The AMF receives the master and secondary QoS flow establishment request sent by the SMF and sends a QoS flow establishment request to a first access device), and wherein the session establishment response message includes the at least two CN tunnel information in case that the at least two CN tunnel information are allocated by the UPF (Sun, [0116] The first access device sends a QoS flow establishment response message to the AMF, to notify the AMF that the establishment of the first QoS flow on a wireless side is completed, The SMF instructs the UPF to establish UPF side user plane resources for the first QoS flow and the second QoS flow).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resource selecting disclosed by Miklos and redundant transmission disclosed by Dao with a motivation to make this modification in order to improve service transmission quality and ensure reliability when there is an error(Sun, [0133]).	
Regarding claim 10, Miklos discloses wherein a packet and a duplicated packet corresponding to the packet are assigned with a same sequence number and are transmitted via at least two tunnels, based on at least one of the at least two CN tunnel information or at least two AN tunnel information, separately (Miklos, [0035] A replication entity/node 101 creates a replica of each Ethernet frame (e.g., frames 14, 15, and 16), and assigns a sequence number to it, elimination entity/node uses the sequence number to find duplicates of the same frame, so that only a single copy of a given frame is forwarded on the egress port), and wherein in case that the RAN node or the UPF receives the packet and the duplicated packet, one of the packet and the duplicated packet is eliminated based on the same sequence number (Miklos, [0035] The Frame/Packet Replication and Elimination for Reliability (FRER/PREF) function may be applied between).
Regarding claim 12, Miklos discloses wherein inserting two I-UPFs between the UPF and the RAN node for the redundant transmission is decided (Miklos, [0099-0101, 0128] it may be possible to assign a more central PDU session anchor which does not change during a session even if an intermediate UPF is changed, the subsequent PDU session may be modified as needed),
wherein in case that CN tunnel information of the UPF is allocated by the UPF, downlink CN tunnel information of the two I-UPFs is provided to the UPF and the CN tunnel information of the UPF is provided to the SMF, and uplink CN tunnel information of the UPF is provided to the two I-UPFs (Miklos, [0108] the CN can decide to release the PDU session and request the establishment of a new one in case of SgNB changes. Given that there is another PDU session that can carry traffic due to redundancy, this reestablishment might not cause a packet loss),
wherein in case that the CN tunnel information of the two I-UPFs and the CN tunnel information of the UPF are allocated by the SMF, the CN tunnel information of the two I-UPFs are provided to the UPF and the CN tunnel information of the UPF is provided to the two I-UPFs (Miklos, [0108] the CN can decide to release the PDU session and request the establishment of a new one in case of SgNB changes. Given that there is another PDU session that can carry traffic due to redundancy, this reestablishment might not cause a packet loss), and
wherein the CN tunnel information of the two I-UPFs and the CN tunnel information of the UPF are provided to the RAN node(Miklos, [0064] the CN may also provide the information on a per flow basis as well, using the per flow QoS marking. Then the RAN can map the flows to one or the other gNB and corresponding radio bearer).	
Regarding claims 13-14, 16-18, 20-22 and 24, these claims recite "an apparatus for a session management function (SMF)" "an apparatus of a user plane function" and "a radio access network (RAN) node" that disclose similar steps as recited by the method of claims 1-2, 4-6, 8-10 and 12, thus are rejected with the same rationale applied against claims 1-2, 4-6, 8-10 and 12 as presented above.
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415  
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415